Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauger US 2011/0279261 A1.
[Gauger: 0031, 0159, e.g., forklift and other machines] hazard warning apparatus for a piece of heavy equipment at a site, the heavy equipment hazard warning apparatus comprising [Gauger: Abstract]: 
a housing securing [Gauger: Fig. 13-17] a processor [Gauger: #3102], memory [Gauger: #3106], a global positioning system unit [Gauger see 103 below], an audiovisual alert output [Gauger: 0230], an override output [Gauger: 0071], and a wireless transceiver thereat [Gauger: e.g., real time location system], the audiovisual alert output being disposed in communication with an audiovisual alert device associated with the heavy equipment [Gauger: 0070, 0037], the override output being disposed in communication to an override associated with the heavy equipment, the override at least partially causing an equipment shutdown of the heavy equipment [Gauger: 0071];
 a busing architecture communicatively interconnecting the processor, the memory, the global positioning system unit, the audiovisual alert output, the override output, and the wireless transceiver [Gauger: 0230, Fig. 31]; and 
the memory accessible to the processor, the memory including processor-executable instructions that, when executed, cause the processor to [Gauger: 0026]: 
receive a hazard safety site plan of the site, the hazard safety site plan being a site plan of the site augmented with locationing information for a hazard with a hazard geofence therearound, the hazard geofence being a virtual boundary around the hazard [Gauger: 0032, 0036, 0040, 0046], 
monitor the location of the heavy equipment with the global positioning system unit [Gauger: 0037, 0038, alternatives inputs suggested in 0029 which would include GPS as reasoned at the end of this claim.], 
analyzing the location of the heavy equipment with respect to the hazard safety site plan [Gauger: 0038, 0030, 0029], 
[Gauger: 0037, 0070], and 
initialize a shutdown notification via the override output at the heavy equipment in response to the heavy equipment being proximate to the hazard [Gauger: 0071].
Gauger discloses a location determination system that uses overhead infrastructure which would not be possible for use in the location disclosed in 0031 (construction sites) but 0029 explicitly suggests that other location methods known may be used with the invention. GPS is a location method that was well known at the time of filing of Gauger. It would have been obvious at the time of filing to modify the location method and hardware of Gauger to be GPS as suggested in Gauger [0029] as it is merely using a known device in a known way with predictable results for the benefit of not having the overhead infrastructure of Gauger. 
As to claim 2, Gauger suggests wherein the audiovisual alert device associated with the heavy equipment further comprises a device selected from the group consisting of sirens, warning lights [Gauger: 0058], instrument panels, and displays.
As to claim 3, Gauger suggests wherein the heavy equipment further comprises a piece of equipment selected from the group consisting of earthwork equipment and construction equipment [Gauger: 0031, 0159].
As to claim 4, Gauger suggests wherein the heavy equipment further comprises a piece of equipment selected from the group consisting of drilling rigs, cranes, concrete pumps, dump trucks, aerial lifts, scissor lifts, high reach equipment, forklifts [Gauger: 0031, 0159], scissor lift trucks, track hoes, back hoes, and large ditching machines.
As to claim 5, Gauger suggests wherein the hazard safety site plan further comprises a plan created by an operator interacting with the site [Gauger: 0030, 0032, 0049, 0026], the operator having a [Gauger: 0219, Fig. 31].
As to claim 6, Gauger discloses allowing the customer to set the distances [0048] and allows dynamic distancing. Setting of the distances is explicitly a design choice left for the customer to decide and there is a limited set of values that would make sense for distancing around the zone. It would have been obvious to one of ordinary skill at the time of filing to allow the customer of Gauger to select a safety zone that is 10 to 20 feet as it is merely a customer choice based on the particulars of the environment of the invention. 
As to claim 7, Gauger suggests wherein the hazard further comprises an existing utility at the site [Gauger: 0052, e.g., gas line is a hazardous material zone].
As to claim 8, Gauger suggests wherein the hazard further comprises an infrastructure selected from the group consisting of electrical power infrastructure, gas infrastructure [Gauger: 0052, e.g., gas line is a hazardous material zone], water infrastructure, cable infrastructure, and telecommunications infrastructure.
As to claim 9, Gauger does not explictly disclose overhead power lines but explictly discloses area of frequent incidents or other areas as needed [Gauger: 0051-0057]. It would have been obvious to one of ordinary skill in the art at the time of filing that the zones of Gauger may include overhead power lines because it is a known danger zone with typical signage and workplace safety rules and regulations so it is an identified other area that may need restriction for known safety concerns. 
As to claim 10, Gauger suggests wherein the housing is integral with the heavy equipment [Gauger: Fig. 18-20].
As to claim 11, Gauger suggests wherein the heavy equipment hazard warning apparatus further comprises a pairing with a proximate smart device [Gauger: 0034].
[Gauger: #106 tag identification component. The wearable badges are issued to the employees due to the vehicle being a potential safety hazard.].
As to claim 13, Gauger suggests wherein the memory further includes processor-executable instructions that, when executed, cause the processor to capture and store heavy equipment data for analysis in an event of an incident occurring [Gauger: 0027].
As to claim 14, Gauger suggests wherein the heavy equipment data further comprises vehicle tracking information for the heavy equipment [Gauger: 0041, 0029].
As to claim 15, Gauger suggests wherein the heavy equipment data further comprises vehicle operating information for the heavy equipment [Gauger: 0041 e.g., driver habits].
As to claim 16, Gauger suggests wherein the processor-executable instructions to initialize an alert notification via the audiovisual alert output at the heavy equipment in response to the heavy equipment entering the hazard geofence further comprise processor-executable instructions that, when executed, cause the processor to activate an audible alert at a crane [Gauger: 0034 e.g., alerts(sound/visual/vibration) can be sent to user devices which would include a crane operator].
As to claim 17, Gauger suggests wherein the processor-executable instructions to initialize an alert notification via the audiovisual alert output at the heavy equipment in response to the heavy equipment entering the hazard geofence further comprise processor-executable instructions that, when executed, cause the processor to activate a visual alert at a crane [Gauger: 0034 e.g., alerts(sound/visual/vibration) can be sent to user devices which would include a crane operator] .
As to claim 18, Gauger suggests wherein the processor-executable instructions further comprise instructions that, when executed, cause the processor to provide a visual of the hazard site plan to an operator of the heavy equipment via an output communicatively interconnected to the busing architecture [Gauger: Fig. 31 #3144].
.
Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive. The 112 rejection is overcome. The 103 rejection is maintained as explained below.
Applicant argues two limitations are not disclosed within the scope of 103.  Limitation 1) “receive a hazard safety site plan of the site [0032, 0036, 0040 disclose the hazard safety plan in that disclosed is the creation of geo-fenced areas/locations that restrict the movement or provide warning in the workspace based on the settings. This equates to a hazard (as defined in the programing) safety site plan (work space).], the hazard safety site plan being a site plan of the site augmented with locationing information for a hazard with a hazard geofence therearound [0046 describes how to augment the site with a hazardous zone. Zones within a work area inherently have a location aspect.], the hazard geofence being a virtual boundary around the hazard, [0046 describes how to augment the site with a hazardous zone. Zones within a work area inherently have a location aspect.]” 
Limitation 2) “analyzing analyze the location of the heavy equipment  [0029 “actively and dynamically monitor movements and locations of assets in a workplace environment, such as a factory, warehouse, big box store, etc. As used herein, an "asset" is intended to refer to machinery, humans, inventory or the like.”] with respect to the hazard safety site plan, [0030 e.g., the assets can be tracked to prevent collision/hazard based on zones – zones inherently are location based.]”
The dependent rejections are maintained based on no further arguments and the explanation above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0013251 A1 discloses a crane application with zones around crane components in 3D and included electric wires in zones. 
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665